 



EXHIBIT 10.5.1
FIRST AMENDMENT
TO THE EMPLOYMENT AGREEMENT FOR
CHARLES J. DESIMONE, JR.
     WHEREAS, Charles J. DeSimone, Jr. (the “Executive”) currently serves as
Senior Vice President of Rockville Bank (the “Bank”) pursuant to the Employment
Agreement by and among, the Bank, Rockville Financial, Inc. (the “Company”) and
the Executive effective as of May 20, 2005;
     WHEREAS, Bank, the Company and the Executive wish to amend the term of the
Employment Agreement, subject to the conditions contained herein;
     NOW, THEREFORE, BE IT RESOLVED, that the parties hereby agree as follows:
     1. Effective as of December 22, 2006, Section 2 of the Employment Agreement
is hereby amended in its entirety to read as follows:
     “2. Term.
     Effective as of December 22, 2006, the term of employment of Executive
under this Agreement (the “Term”) shall be the period commencing on the
Effective Date and ending on January 2, 2008, except that the Term will end at a
date prior to the end of such period or extension thereof, specified in
Section 6 or 7 in the event of termination of Executive’s employment. The
foregoing notwithstanding, in the event there occurs a Potential Change in
Control during the period of 60 days prior to January 2, 2008, the Term shall be
extended automatically at that January 2 by an additional period such that the
Term will extend until the 180th day following such Potential Change in
Control.”
     2. This First Amendment shall supersede the provisions of the Employment
Agreement to the extent those provisions are inconsistent with the provisions of
this First Amendment. Executive acknowledges that Executive has received good
and valuable consideration from the Company and/or Bank for this Amendment, and
has had an opportunity to discuss this Amendment with advisors of Executive’s
choosing.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Bank
and the Company have each caused this First Amendment to be duly executed on
this ___day of December, 2006.

              ROCKVILLE FINANCIAL, INC
 
       
 
  BY:    
 
       
 
  Name:    
 
       
 
            ROCKVILLE BANK
 
       
 
  BY:    
 
       
 
  Name:    
 
       
 
            EXECUTIVE
 
                  Charles J. DeSimone, Jr.

 